Angel Oak Funds Trust One Buckhead Plaza | 3060 Peachtree Road NW, Suite 500 | Atlanta, Georgia 30305 August 4, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Angel Oak Funds Trust (the “Trust”) Angel Oak Multi-Strategy Income Fund—Class C Angel Oak Flexible Income Fund—Class C File Nos. 333-197427 and 811-22980 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, the Trust certifies that the forms of Prospectus and Statement of Additional Information for the Class C shares of the Angel Oak Multi-Strategy Income Fund and Angel Oak Flexible Income Fund that would have been filed under Rule 497(b) or (c) would not have differed from those contained in Post-Effective Amendment No. 10 to the Trust’s Registration Statement on FormN-1A, which was electronically filed with the Commission on August 3, 2015 and became effective on August 4, 2015. Please direct any inquiries regarding this filing to me at (414) 765-5586.Thank you for your assistance with respect to this matter. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. President
